UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: xPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 WHITNEY INFORMATION NETWORK,INC. (Name of Registrant as Specified in Its Charter) KINGSTOWN PARTNERS L.P. KINGSTOWN CAPITAL PARTNERS LLC KINGSTOWN CAPITAL MANAGEMENT L.P. KINGSTOWN MANAGEMENT GP LLC MICHAEL BLITZER GUY SHANON JASON HAMMERMAN HAMMERMAN CAPITAL PARTNERS, LP J. HUNTER BROWN JDD TRUST SGAP BROWN TRUST (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: PRELIMINARY COPY SUBJECT TO COMPLETION, DATED AUGUST 13, 2009 KINGSTOWN PARTNERS L.P. August [], 2009 Dear Fellow Shareholder: Kingstown Partners L.P. (“Kingstown”) and the other participants in this solicitation (collectively, the “Kingstown Group”) are the beneficial owners of an aggregate of 1,344,241 shares of common stock of Whitney Information Network,Inc. (“WIN” or the “Company”), representing approximately 11.5% of the outstanding shares of common stock of the Company.For the reasons set forth in the attached Proxy Statement, the Kingstown Group believes changes to the Board of Directors are necessary to ensure that the Company is being run in a manner consistent with the best interests of all shareholders. The Kingstown Group is seeking your support at the annual meeting of shareholders scheduled to be held at the Hampton Inn& Suites Cape Coral, thTerrace, Cape Coral, Florida 33904, on Wednesday, September2, 2009, at 10:30 am Eastern Daylight Savings Time, including any adjournments or postponements thereof and any meeting which may be called in lieu thereof (the “Annual Meeting”), for the following: 1. To elect Kingstown’s two (2) nominees to the Board of Directors in opposition to certain of the Company’s incumbent directors; 2. To ratify the appointment of Ehrhardt Keefe Steiner& Hottman PC as our independent registered public accounting firm for our 2009 fiscal year ending December31, 2009; 3. To approve the Company’s 2009 Incentive Plan; and 4. To approve the amendment of the Articles of Incorporation to change the Company’s name to TigrentInc. We are seeking two (2) seats on the Company’s Board of Directors (the “Board”) to ensure that the interests of the shareholders are appropriately represented in the boardroom.The Board is currently composed of five (5) directors, with five (5) up for election at the Annual Meeting.Through the attached Proxy Statement and GOLD proxy card, we are soliciting proxies to elect our two (2) director nominees.Stockholders voting on the enclosed GOLD proxy card will also be able to vote for the candidates who have been nominated by the Company other than Frederick A. Cardin, DBA and Allan D. Weingarten.This gives shareholders the ability to vote for the total number of directors up for election at the Annual Meeting.The names, backgrounds and qualifications of the Company’s nominees, and other information about them, can be found in the Company’s proxy statement.There is no assurance that any of the Company’s nominees will serve as directors if our nominees are elected. The Kingstown Group urges you to carefully consider the information contained in the attached Proxy Statement and then support its efforts by signing, dating and returning the enclosed GOLD proxy card today.The attached Proxy Statement and the enclosed GOLD proxy card are first being furnished to the shareholders on or about [], 2009. If you have already voted for the incumbent management slate, you have every right to change your vote by signing, dating and returning a later dated proxy. If you have any questions or require any assistance with your vote, please contact Okapi Partners, which is assisting us, at their address and toll-free numbers listed on the following page. Thank you for your support. /s/ Michael Blitzer Michael Blitzer Kingstown
